BY THE COURT.
Dearth was convicted of unlawful possession of a central nervous system stimulant. Craighead was convicted of unlawful possession of more than five grams of marijuana. Boccumini was convicted of unlawful delivery of marijuana.
These defendants appeal from the judgments of conviction and sentences, urging that the trial court erred as follows:
1. By denying motions to suppress filed by Dearth and Craighead. We do not agree. Mahoney v. State, 300 So.2d 743 (Fla.App. 1st, 1974).
2. By denying motions to exclude testimony of witness D’Allesandro filed by Dearth and Craighead. We do not agree. Spencer v. State, 133 So.2d 729 (Fla.1961).
3. By excluding the testimony of an expert witness pertaining to the polytypic nature of cannabis. We do not agree. Fotianos v. State, Fla.App. 1st, 329 So.2d 397, opinion filed April 1, 1976.
The judgments of conviction and sentences are affirmed.
MILLS, Acting C. J., SMITH, J., and AGNER, ROYCE, Associate Judge, concur.